BLATCHFORD, District Judge.
The terms of general order No. 30 must govern the question. It declares that “no allowance shall be made against the estate of the bankrupt for fees of attorneys, solicitors or counsel, except when necessarily employed by the assignee, when the same may be allowed as a disbursement.” The principle adopted by the register is, that the services for which he thinks an allowance should be made were more or less beneficial to the creditors and the assignee, and were services proper and necessary to be rendered, on the procurement of the bankrupts. This would be a very proper consideration were it not for the express language of general order No. 30, which was manifestly intended to exclude the exercise of all discretion by the court in cases of this kind. The assignee was not elected till January 18th, 1875, and the papers do not show7 that the assignee gave any instructions to the counsel who make this claim, in regard to any pending suit, so as to warrant the court in considering that the assignee employed such counsel, until the 8th of February, 1873. The register reports that the counsel “were directed by the counsel for the assignee to continue such of said suits-as were pending at the time of the appointment of said assignee.” The testimony to which he refers to support this view, is tht-evidence of Mr. Marks; but that evidence only states that the counsel were instructed to continue the defence in one action — that brought by Smith. This instruction, according to the papers, was given February 8th, 1875. AH of the services for which the register has allowed, except those in the action by Smith, were either rendered before the as-signee was elected, or it is not shown that they were rendered nnder employment by the-assignee. The services in the action by Smith were all of them rendered prior to February 8th, 1S75. • ,
I do -not see on what principle the $20.80 paid as a disbursement in a suit in the state court, in September, 1874, can he allowed. The $122.35, paid as disbursements in the-bankruptcy proceedings, is allowed, with the costs of the reference.
[In Re Hamburger, Case No. 5,971, Blatchford, District Judge, defined the proper charges of a register under general order No. 30. The same judge also held (Case No. 5,975) that the assigned estate was liable for reasonable rent for premises occupied by the assignee.]